Opinion
BRAY, J.
William T. Crowder (defendant) was convicted of destruction of private property and sentenced to twelve months in jail, all of which was suspended. He contends on appeal that the evidence was insufficient to support his conviction. We disagree and affirm the decision of the trial court.
Under familiar principles of appellate review, we examine the evidence in the light most favorable to the Commonwealth, granting to it all reasonable inferences fairly deducible therefrom. Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987). The judgment of a trial court, sitting without a jury, is entitled to the same weight as a jury verdict and will be disturbed only if plainly wrong or without evidence to support it. Id The credibility of a witness, the weight accorded the testimony, and the inferences to be drawn from proven facts are matters solely within the province of the factfinder. Long v. Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).
The record discloses that on March 14, 1991, at approximately 10:30 p.m., defendant arrived at the home of Charles Littlepage (Littlepage), where defendant’s “girlfriend,” Carol Palmateer (Palmateer), rented a room. Defendant and Palmateer had been ‘ ‘having an argument” and he “went over there to get some of [his] belongings.” Carlos Hackley (Hackley), another tenant, answered defendant’s knock at the door and defendant, who “had been drinking,” “pushed his way in and went upstairs” to Palmateer’s room.
Shortly thereafter, Hackley heard “a lot of confusion” in the room, “things being thrown around,” and recalled that, while he was talking with Littlepage by phone, a ‘ ‘T.V. came through the window and hit’ ’ Littlepage’s boat, then located on a trailer outside the house.1 Hackley *384testified that defendant then “came downstairs,” “[s]torming,” and asked, “[D]o you want a piece of this also?” Hackley declined and defendant “left.”
When Hackley reported these events to Littlepage, he came to the home, inspected his property and discovered the window of Palmateer’s room “completely pushed out,” “several holes” in the door and walls of the room, “a color TV laying on the ground next to [his] sail boat” and a “puncture wound”in the boat’s porthole. Littlepage immediately confronted defendant, then “about a block away,’ ’ and asked that he return to the house so the police ‘ ‘could hear his side of the story.” In response, defendant “ripped his shirt off and said come on.”
Alexandria Police Investigator Charlene Bartlett testified that defendant later stated to her that “he threw the TV through the window” and “was sorry for what had happened.”
Code § 18.2-137 provides that “[i]f any person unlawfully destroys, defaces [or] damages . . . any property, real or personal, not his own ... he shall be guilty of ... a Class 1 misdemeanor if the value of or damage to the property ... is less than $1,000.”2 Defendant argues that the Commonwealth failed to prove either the criminal intent or ‘ ‘degree of negligence’ ’ necessary to support his conviction for violating this statute.
Criminal intent may “ ‘flow . . . from intentionally doing an act which has the inherent potential of doing bodily harm, and doing so in a criminally negligent manner.’ ” David v. Commonwealth, 2 Va. App. 1, 4, 340 S.E.2d 576, 578 (1986) (quoting State v. Anania, 340 A.2d 207 (Me. 1975)). Thus, as defendant acknowledged on brief, the Commonwealth was not required to prove a specific intent to damage Littlepage’s boat. Criminal responsibility under the statute attaches when property is damaged or destroyed during the commission of an unlawful act, which includes the performance of a lawful act in a criminally negligent manner. See Gooden v. Commonwealth, 226 Va. 565, 571, 311 S.E.2d 780, 784 (1984); King v. Commonwealth, 217 Va. 601, 606-07, 231 S.E.2d 312, 316 (1977); Gallimore v. Commonwealth, 15 Va. App. 288, 290, 422 S.E.2d 613, 614 (1992); Tubman v. Commonwealth, 3 Va. App. 267, 274, 348 S.E.2d 871, 875 (1986).
*385“ ‘Gross negligence’ is culpable or criminal when accompanied by acts ... of a wanton or wilful nature, showing a reckless or indifferent disregard of the rights of others, under circumstances reasonably calculated to produce injury, or which make it not improbable that injury will be occasioned, and the offender knows, or is charged with the knowledge of, the probable result of his acts.”
Gallimore, 15 Va. App. at 290, 422 S.E.2d at 614 (quoting Bell v. Commonwealth, 170 Va. 597, 611-12, 195 S.E. 675, 681 (1938)); Keech v. Commonwealth, 9 Va. App. 272, 279, 386 S.E.2d 813, 817 (1989); Tubman, 3 Va. App. at 271, 348 S.E.2d at 873.
Here, defendant, apparently enraged, “threw” the television, a large and weighty object, from an upper story window, from which it fell to the unprotected ground below. Although this conduct may not have been “inherently unlawful,” it was clearly “done without requisite caution, in an unlawful manner.” Gooden, 226 Va. at 571, 311 S.E.2d at 784. From such circumstances, the trial court could reasonably have concluded that defendant acted intemperately, “with reckless and utter disregard” for “the rights of others” and “reckless indifference to the consequences of his actions.” Gallimore, 15 Va. App. at 614-16, 422 S.E.2d at 614-15; Tubman, 3 Va. App. at 275, 348 S.E.2d at 875; Strickland v. Commonwealth, 16 Va. App. 180, 182, 428 S.E.2d 507, 508 (1993). Such conduct constituted unlawful criminal negligence, resulting in property damage in violation of the statute.
Therefore, the trial court’s judgment is neither plainly wrong nor without evidence to support it and, accordingly, is affirmed.

Affirmed.

Fitzpatrick, X, concurred.

 The television was described by defendant as a 19-inch color portable, weighing “25 pounds, 30 pounds maybe.” Littlepage described his boat as a “Hobie Cat 16 foot,” a “day sailer.”


 The evidence disclosed total damages of less than $1,000.